Citation Nr: 1029608	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-39 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service connection 
for hypothermia.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service connection 
for heat stroke and seizures.

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service connection 
for a foot disorder, to include loss of arches.

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service connection 
for hypertension.

5.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service connection 
for an ulcer disorder.




REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran serviced on active military duty from October 1984 to 
April 1985, and from December 1990 to May 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) regional office in No. Little 
Rock, Arkansas (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Veteran's substantive appeal received in October 2009, he 
requested that he be scheduled for a videoconference hearing 
before the Board.  The RO scheduled a hearing on June 9, 2010 in 
accordance with the Veteran's requested.  However, the Veteran 
moved and never received the notice of the hearing.  Accordingly, 
in order to afford the Veteran due process, the case must be 
remanded to the RO for such a hearing to be rescheduled.

As such, the RO must schedule the Veteran 
for a videoconference hearing before the 
Board to be held in accordance with the 
order in which the request for such a 
hearing was received by the RO.  See 38 
C.F.R. 20.704(a) (2009).

No action is required by the Veteran until he receives further 
notice; however, he 


may present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

